                       Case 3:20-cv-02251-RS Document 12 Filed 04/21/20 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                         for the
                                            NORTHERN DISTRICT OF CALIFORNIA



PACIFIC RECOVERY SOLUTIONS D/B/A/                              )
WESTWIND RECOVERY, et al.                                      )
                             Plaintiff                         )      Case No. 3:20-cv-02251
                  v.                                           )
CIGNA BEHAVIORAL HEALTH INC., et al.                           )
                            Defendant

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Cigna Behavioral Health, Inc.


Date: April 21, 2020                                                 /s/ William P. Donovan, Jr.
                                                                                          Attorney's signature

                                                                     William P. Donovan, Jr. SBN 155881
                                                                                      Printed name and bar number

                                                                     McDermott Will & Emery LLP
                                                                     2049 Century Park East, Suite 3200
                                                                     Los Angeles, CA 90067-3206
                                                                                                Address

                                                                     wdonovan@mwe.com
                                                                                            E-mail address

                                                                     (310) 277-4110
                                                                                           Telephone number


                                                                     (310) 277-4730
                                                                                             FAX number




                                                                                                              American LegalNet, Inc.
                                                                                                              www.FormsWorkFlow.com
                                                      Case 3:20-cv-02251-RS Document 12 Filed 04/21/20 Page 2 of 2



                                           1                                     CERTIFICATE OF SERVICE

                                           2    I, William P. Donovan, Jr., hereby certify that a true and correct copy of the foregoing Appearance

                                           3    of Counsel will be served on April 21, 2020, via FedEx overnight delivery, on Matthew M. Lavin,

                                           4    Esq. and Wendy A. Mitchell, Esq., NAPOLI SHKOLNIK, PLLC, 5757 W. Century Boulevard,

                                           5    Suite 680, Los Angeles, California 90045, and David M. Lilienstein, Esq. and Katie J. Spielman,

                                           6    Esq., DL LAW GROUP, 345 Franklin St., San Francisco, CA 94102; counsel for Plaintiffs.

                                           7

                                           8                                                  /s/ William P. Donovan, Jr.
                                           9                                                 William P. Donovan, Jr. (SBN 155881)
                                                                                             McDERMOTT WILL & EMERY LLP
                                           10                                                2049 Century Park East, Suite 3200
                                                                                             Los Angeles, California 90067-3206
                                           11
MCDERMOTT WILL & EMERY LLP




                                                                                             Telephone: 310 277 4110
                                                                                             Fax: 310 277 4730
                                           12
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13                                                Counsel for CIGNA BEHAVIORAL HEALTH, INC.

                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28


                                                CERTIFICATE OF SERVICE
                                                CASE NO: 3:20-CV-02251
